Per Curiam:
It clearly appears from the certificate of incorporation of the relator that it is not within the class of corporations or associations entitled to exemption from taxation by subdivision 7, section 4, of the Tax Law.* The order should be reversed, with ten dollars costs and disbursements, the writ of certiorari quashed and the proceedings dismissed, with ten dollars costs. Present—Clarke, P. J., Laughlin, Dowling, Page and Davis, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.

 See Consol. Laws, chap. 60 (Laws of 1909, chap. 62), § 4, subd. 7. Since amd. by Laws of 1916, chap. 411.— [Rep.